Citation Nr: 0407131	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from March 
1954 to March 1957 and from June 1957 to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO).  


FINDINGS OF FACT

1.  The veteran filed his claim for entitlement to service 
connection for emphysema in November 2001.  

2.  The veteran has a current diagnosis of chronic 
obstructive pulmonary disease (COPD).  

3.  The service medical records do not show that the veteran 
had any complaints of, or treatment for, COPD or any other a 
chronic respiratory disorder during active military service.  

4.  There is no competent medical evidence of record that 
relates the veteran's current COPD or any other respiratory 
disorder to military service. 


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in August 2001, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. at 187; Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO obtained the veteran's service 
medical records, and VA medical treatment records, along with 
private medical records identified by the veteran.  There is 
no indication that any pertinent evidence has not been 
obtained.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

II.  Requirements for Service Connection

The veteran claims entitlement to service connection for a 
respiratory disorder, claimed as emphysema.  The veteran 
contends that this disability is the result of the use of 
smoking tobacco.  Specifically, he claims that cigarettes 
were provided to him during service and that this is when he 
began smoking.  

Initially, the Board notes that the veteran's claim may not 
be granted on the basis that a respiratory disorder is due to 
tobacco use/nicotine dependence acquired in service.  On July 
22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted.  That law added 38 U.S.C.A. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 
3.300(a) (2003).  The law states:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

38 U.S.C.A. § 1103(a).

In the present case, the veteran filed his claim for service 
connection in November 2001, after the effective date of the 
new law.  Accordingly, because the veteran's claim was filed 
after June 9, 1998, he cannot establish entitlement to 
service connection for a respiratory disorder based on in-
service tobacco use/nicotine dependence.

However, subsection (b) of 38 U.S.C.A. § 1103 specifically 
provides that nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for a 
disability which is otherwise shown to have been incurred or 
aggravated in service, or within the presumptive period as 
specified under law.  38 U.S.C.A. § 1103(b); see also 38 
C.F.R. § 3.300(b)(1)-(3), (c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.306 (2003).  This may be accomplished by 
affirmatively showing chronic inception during service or 
through application of either the continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a chronic respiratory 
disorder during service; (2) whether he currently has a 
respiratory disorder; and, if so, (3) whether the current 
disability is etiologically related to military service.  
Medical evidence is required to support the issue presented 
by this case because it involves questions of medical fact 
requiring medical knowledge or training for its resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In the present case, the current medical evidence reveals a 
diagnosis of COPD.  Private medical records dating from 1997, 
reveal that the veteran had complaints of chronic cough and 
shortness of breath.  An August 1998 private pulmonary 
consultation reveals a diagnosis of COPD.  VA medical records 
dated in 2000 and 2001 confirm that the veteran has COPD and 
that he is receiving treatment for this disability.  


Review of the veteran's service medical records do not reveal 
a diagnosis of COPD or any other chronic respiratory disorder 
during military service.  The service medical records reveal 
complaints of cough, but these were evaluated as being the 
result of an upper respiratory infection at that time.  
Numerous chest x-ray examinations of the veteran were 
conducted during service and each revealed no abnormalities 
with the veteran's chest or lungs.  In the April 1963 
separation examination of the veteran, his lungs were 
evaluated as "normal," with no abnormalities noted by the 
examining physician.  

In November 2003, the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified that he 
began smoking during service because cigarettes were provided 
in his rations.  He also indicated that he continued to smoke 
after service.  Finally, the veteran testified that he was 
receiving continuing treatment for his COPD at VA medical 
facilities.  

The preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a respiratory 
disorder, to include COPD and emphysema.  There is medical 
evidence supporting a current disability, as reflected by the 
diagnosis of COPD contained in recent private and VA medical 
records.  However, there is no competent evidence of 
incurrence of a chronic respiratory disorder during active 
military duty.  The service medical records reflect that the 
veteran was treated for upper respiratory infections during 
service, but there is no evidence showing a diagnosis of a 
chronic respiratory disorder, to include COPD and emphysema 
during service.  The absence of any related findings or 
diagnosis of lung abnormalities on the separation physical 
examination in April 1963 weighs heavily against this claim 
in this regard.  Most importantly, there is no competent 
medical evidence which relates the veteran's currently 
diagnosed respiratory disorder to his active military 
service.  

The veteran's contentions have been carefully considered, but 
without competent clinical or historical corroboration, these 
contentions are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for the issue on appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



